Title: To Thomas Jefferson from Henry Moore, 13 February 1808
From: Moore, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Alexandria 13th. Feby 1808
                  
                  The Bearers hereof are some of the Seamen who presented their Petition to you on the 11th. Current The situation of many of the seamen in this port is truly distressing as they have no means to procure Money even to pay their board,
                  They hope therefore to obtain from you to day an answer to their petition—
                  I am Sir very respectfully Your Obdt. Servt,
                  
                     Henry Moore 
                     
                  
               